DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Status
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No.17/000,342 and 15/969,783, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Particularly, the applications fail to provide adequate support or enablement for claims 4 and 8.
Regarding Claim 4, the prior-filed applications fail to disclose that each of the protrusions have different heights. 
Regarding Claim 8, the prior-filed applications fail to disclose that a height of each of the protrusions is greater than or equal to a width of the predetermined separation distance between each of the protrusions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding Claim 1, line 8, the limitation “and over an upper portion” should read “and disposed over an upper portion”.
Regarding Claim 1, line 15, the limitation “of the each of the” should read “of each of the”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2016/0178810 A1) in view of Sato et al (US Publication No.: US 2006/0221634 A1, “Sato”).
	Regarding Claim 1, Chung discloses a display apparatus (Figures 1-5, 12) comprising:
A display panel having a display surface on which an image is displayed (Figure 12, display panel comprising elements 500,600,400); and
A light condensing member disposed on an upper portion of the display surface (Figure 12, light condensing member 100/200), wherein:
The light condensing member comprises:
	A lower condensing layer having a plurality of protrusions protruding upward (Figure 12, lower condensing layer 110 comprising plurality of protrusions 120); and
	An upper condensing layer having a higher refractive index than the lower condensing layer and disposed over an upper portion of the lower condensing layer to cover the top surface of the plurality of protrusions (Figure 12, upper condensing layer 200; Paragraph 0048);
The protrusions are spaced apart from each other to have a predetermined separation distance in a first direction (Figure 12, protrusions are arranged in a horizontal first direction having a predetermined separation distance); and

The side surface of each of the protrusions has a tangent angle to the bottom surface of the lower condensing layer, and the tangent angle is 0 degree to 90 degrees (Figure 12, each protrusion 120 meets the bottom surface of the lower condensing layer at a 90 degree tangent angle). 
Chung fails to explicitly disclose that each of the plurality of protrusions has an upper surface having a planar shape.
However, Sato discloses a similar display apparatus where each of the plurality of protrusions has an upper surface having a planar shape (Sato, Figure 17, planar upper surface 12a, protrusions 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of protrusions as disclosed by Chung to have a planar upper surface as disclosed by Sato. One would have been motivated to do so for the purpose of enhancing the front luminance of emitted light (Sato, Paragraphs 0120 and 0125). 

Regarding Claim 5, Chung in view of Sato discloses the display apparatus of claim 1, wherein a height of each of the protrusions is greater than or equal to a width of the upper surface in the first direction (Chung, Paragraph 0048 discloses a ratio of the thickness (height) of each protrusion to the width of each protrusion may be over 1.0, so the height would be greater than the width).

Regarding Claim 6, Chung in view of Sato discloses the display apparatus of claim 1, wherein a width of each of the protrusions increases in the first direction as facing downward from the upper surface (Chung, Figure 12, each protrusion 120 has a greater width at its bottom surface than its top surface).

Regarding Claim 7, Chung in view of Sato discloses the display apparatus of claim 1, wherein the side surface having a curved convex shape protruding outwardly in a first direction (Chung, Figure 12, each protrusion 120 has a curved convex shape that protrudes outwardly in the first direction from the upper surface).

Chung fails to explicitly disclose that a height of each of the protrusions if greater than or equal to a width of the predetermined separation distance between each of the protrusions. However, Chung discloses the general environment of optimizing the height of each protrusion in relation to the width in order to increase luminance and enlarge the viewing angle of the display apparatus (Chung, Paragraph 0048). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a height of each of the protrusions if greater than or equal to a width of the predetermined separation distance between each of the protrusions is the result-effective variable, and when this height is optimized to the appropriate value within the specified parameters of a given display device, the recognized results of improving luminance are realized. While Chung does not directly disclose that a height of each of the protrusions if greater than or equal to a width of the predetermined separation distance between each of the protrusions, Chung does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Chung, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a height of each of the protrusions if greater than or equal to a width of the predetermined separation distance between each of the protrusions for the purpose of enlarging the viewing angle of the display device thereby increasing luminance.  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Sato in further view of Lee et al (US Publication No.: US 2016/0202395 A1, “Lee”).
	Regarding Claim 2, Chung in view of Sato discloses the display apparatus of claim 1.
Chung fails to disclose that a width of the upper surface is less than a width of a predetermined separation distance between each of the protrusions. 
Lee also does not explicitly disclose that a width of the upper surface is less than a width of a predetermined separation distance between each of the protrusions. However, Lee discloses the general environment of having a minimal upper surface width of a protrusion (Lee, Figure 8, protrusions 211a) and an increasing distance between each of the protrusions (Lee, Figure 8, distance 211Wb). When a limitation of a claim is a result-effective variable, i.e., a variable which when modified achieves a recognized result, it is not inventive to discover the optimum or workable ranges for the variable by routine experimentation (MPEP 2144.05). In the instant claim recitation, the limitation that a width of the upper surface is less than a width of a predetermined separation distance between each of the protrusions is the result-effective variable, and when these widths are optimized to the appropriate value within the specified parameters of a given display device, the recognized results of preventing pattern deformity are realized. While Lee does not directly disclose that a width of the upper surface is less than a width of a predetermined separation distance between each of the protrusions, Lee does disclose the general conditions recited in the instant claim, as noted above. In light of the disclosure of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the limitation by routine experimentation that a width of the upper surface is less than a width of a predetermined separation distance between each of the protrusions for the purpose of creating an 

Regarding Claim 3, Chung in view of Sato discloses the display apparatus of claim 1. 
	Chung fails to disclose that the predetermined separation distances between the protrusions are different from each other.
 	However, Lee discloses a similar display where the predetermined separation distances between the protrusions are different from each other (Lee, Figure 8; Paragraph 0082).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the separation distances between the protrusions as disclosed by Chung to be different from one another as disclosed by Chun. One would have been motivated to do so for the purpose of preventing deformation of various areas at the application of pressure (Lee, Paragraphs 0083-0084). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Sato in further view of Kim et al (US Patent No.: 6,414,735 B1, “Kim”).
Regarding Claim 4, Chung in view of Sato discloses the display apparatus of claim 1.
Chung fails to disclose that each of the protrusions have different heights.
However, Kim discloses a similar display where each of the protrusions have different heights (Kim, Figure 5, each of the protrusions 28 have different heights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the protrusions as disclosed by Chung to have different heights as disclosed by Kim. One would have been motivated to do so for the purpose of scattering light and attaining a desired reflectance characteristic (Kim, Column 2, l.25-35). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Sato in further view of Goto (US Publication No.: US 2007/0153377 A1).

Chung fails to disclose that the light condensing member is provided in plurality, and the plurality of light condensing members comprises:
A first light condensing member comprising first protrusions in the first direction and extending in a second direction crossing the first direction; and
A second light condensing member comprising second protrusions disposed an upper portion of the first light condensing member, arranged in the second direction, and extending in the first direction.
However, Goto discloses a similar display apparatus where the light condensing member is provided in plurality, and the plurality of light condensing members comprises:
A first light condensing member comprising first protrusions in the first direction and extending in a second direction crossing the first direction; and
A second light condensing member comprising second protrusions disposed an upper portion of the first light condensing member, arranged in the second direction, and extending in the first direction (Goto, Figure 9, first light condensing member 92, second light condensing member 93).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display apparatus as disclosed by Chung to include a plurality of light condensing members as disclosed by Goto. One would have been motivated to do so for the purpose of controlling the viewing angle in a display panel thereby improving brightness (Goto, Paragraphs 0021, 0027). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871